Citation Nr: 1527291	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating for residual headaches, status post-craniotomy for frontal sinus infection in excess of 30 percent.

2.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990, and from June 1997 to August 2008.

These matters are on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO), in Waco, Texas, which granted service connection for residual headaches, status post-craniotomy for frontal sinus infection, and assigned a noncompensable rating, effective August 10, 2008.

Subsequently during the appeal, in a January 2011 statement of the case, the RO granted a 10 percent rating for residual headaches, status post-craniotomy for frontal sinus infection, effective November 10, 2010.  In September 2013, the Board granted a 30 percent rating for the condition effective August 10, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court issued an Order remanding the matter to the Board for readjudication consistent with a Joint Motion For Remand (JMR).  The JMR indicated that the Board failed to provide an adequate statement of the reasons and bases for its decision denying the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for service-connected residual headaches, status post-craniotomy for frontal sinus infection.  

The matter was before the Board for readjudication consistent with the contents of the JMR in October 2014 when the Board remanded the appeal for additional development and review before the RO.

The development requested was fulfilled by the RO and, in an April 2015 correspondence, the Veteran asked that RO review of any additional evidence be waived so that the Board might proceed with adjudication of the appeal.

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.  Under Rice v. Shinseki the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2012 VA examination report, the Veteran stated that he had headaches three to four times a week lasting from three to four hours.  The Veteran reported that he had to leave work to go home and go to bed twice in the last seventeen months.  The examiner stated that otherwise the Veteran's headaches were not prostrating.  Following physical examination, the June 2012 VA examiner found that the Veteran's headaches did not impact his ability to work.

In its September 2013 decision, the Board relied on the above findings as well as a June 2010 VA examination conclusion that the Veteran was capable of employment to determine that the character of the Veteran's headaches did not reach the level of severity described by the rating criteria for a 50 percent disability rating.  The 50 percent disability rating criteria describes very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In a May 2014 Joint Motion, it was agreed that the Board inadequately applied the holding of Pierce v. Principi which found that under diagnostic code 8100, the term "economic inadaptability" was not synonymous with an "inability to work."  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  The Court stated that the Board improperly applied a standard more akin to the assignment of a total disability for individual unemployability, than for a 50 percent disability rating under Diagnostic Code 8100.  

The Veteran should be afforded a new VA examination in order to ensure that the impact on the Veteran's employment from his headaches for the period on appeal is adequately considered and described.  A new VA examination is also necessary as in order to ensure that the record reflects the current severity of the Veteran's migraine headache disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to the issue of economic adaptability under DC 8100, there is currently contradictory evidence of record regarding whether the Veteran has lost time and/or wages resulting in economic inadaptability due to his service-connected headaches.  Of note, the Veteran has reported problems working because of his headaches but in an April 2015 VA examination for PTSD, the Veteran suggests that symptoms from that disorder and additional unrelated factors have caused him to have difficulty maintaining employment.  

Finally, the Veteran's statements in support of his claim raise a claim for TDIU.  A TDIU claim is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The pending claim for a higher rating headaches may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment in support of a TDIU claim and in support of the Veteran's claim for an increased rating for headaches in order to better to determine whether his headaches cause economic inadaptability.

2.  Thereafter, the Veteran should be afforded an examination by an appropriate specialist to evaluate the current level of disability associated with his headaches.  The claims file must be made available for review by the examiner.  The examiner is specifically requested to discuss: 

a) the severity of the Veteran's headaches from August 2008 and whether or not his headaches were shown to be prostrating at that time and/or capable of producing severe economic inadaptability, and 

b) the current severity and frequency of the Veteran's migraine headaches, to include whether they are completely prostrating and/or capable of producing severe economic inadaptability.

The examiner should be notified that the rating criteria do not include a definition for "severe economic inadaptability;" however, the Court has determined that the standard does NOT require the claimant be completely unable to work.  The examiner must therefore determine whether the Veteran's headaches produce, or are capable of producing, severe economic inadaptability.  A full discussion of the functional impairment and effect of the Veteran's headaches on his occupational and daily life activities will be helpful to the Board.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  Then, readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to include Pierce v. Principi, 18 Vet. App. 440 (2004).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




